Exhibit FOR IMMEDIATE RELEASE Contact: Aratha M. Johnson, Chief Communications Officer (818) 224-7028 PennyMac Mortgage Investment Trust Reports Fourth Quarter 2009 Results Calabasas, CA February 1, 2010 – PennyMac Mortgage Investment Trust (NYSE: PMT) today reported results of operations for the quarter ended December 31, 2009 and for the period from August 4, 2009 (commencement of operations) to December 31, For the quarter ended December 31, 2009, PMT reported total investment income of $1,485,000 and a net loss of $1,153,000, or ($0.07) per share.For the period from August 4, 2009 to December 31, 2009, PMT’s total investment income amounted to $2,301,000 and its net loss was $1,883,000, or ($0.11) per share. During the last quarter of 2009, the Company continued to pursue high yield investment opportunities and completed acquisitions of residential whole loans with unpaid principal balances of approximately $40.1 million and $23.6 million in fair value of residential mortgage-backed securities.These transactions bring the total amount invested in residential mortgage whole loans and residential mortgage-backed securities by PMT to $119.1 million, or 37% of the proceeds of the Company’s initial public offering.The Company is also in the final stages of closing a transaction to acquire residential whole loans with unpaid principal balances of approximately $100 million. The whole-loan acquisition by the Company in 2009 consisted of a portfolio of performing residential mortgage loans that was purchased at a discount on the approximate $40 million in unpaid principal balances.The loans in the portfolio are secured by homes located throughout the United States with the highest concentrations in Illinois (9%), California (8%) and Florida (7%).83% of the homes are owner-occupied.Over 90% of the loans are fixed-rate mortgages.The weighted average coupon is 8.15%, and the current weighted average FICO score of the borrowers is As noted above, the Company anticipates closing a transaction in the coming weeks to purchase a pool of non-performing residential whole loans at a discount on the approximate $100 million in unpaid principal balances.These loans are primarily non-performing loans secured by homes located throughout the
